Citation Nr: 0106464	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  99-24 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of a neck 
injury, including degenerative arthritis of the cervical 
spine. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel

INTRODUCTION

The veteran served on active duty from April 1959 to April 
1962. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 1989 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana, which denied service 
connection for residuals of a neck injury. 


REMAND

In October 1988, the veteran filed a claim for service 
connection for disorders which included residuals a neck 
injury in service, claimed to have been incurred in a car 
accident in Germany in 1961.  A March 1989 RO rating decision 
denied service connection for residuals of a neck injury.  
However, the record does not reflect that the veteran was 
notified of this rating decision.  Therefore, notwithstanding 
the subsequent characterization of this issue as whether new 
and material evidence had been submitted to reopen a claim, 
the March 1989 rating decision did not become a final 
decision, and the law and regulations pertaining to finality 
of a rating decision are not applicable.  The issue currently 
on appeal is, therefore, entitlement to service connection 
for residuals of a neck injury, including degenerative 
arthritis of the cervical spine.

The Board notes that the November 1999 statement of the case, 
which purported to reopen the claim for service connection 
for degenerative arthritis of the cervical spine, then denied 
the claim for service connection on the basis that the claim 
was not well grounded.  There has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The Board also notes that the June 1995 VA examination report 
reflects a statement that "[i]t is possible that this 
cervical degenerative disease may be related to the head 
trauma the patient suffered thirty-five years ago, but that 
is impossible to say."  However, the VA examiner indicated 
that he did not have the records or X-rays from the time of 
the in-service automobile accident "to further explore what 
exactly happened in 1961," and the history appears to have 
been taken exclusively from the veteran.  Likewise, a 
December 1997 VA examination report includes a VA examiner's 
statement that it was "unclear if [cervical spine arthritic 
changes were] related to his previous injury," but the VA 
examiner indicated that he "needed a history and physical or 
a hospital discharge summary from his MVA during the 1960's 
to determine if in fact he did have a cervical spine injury 
at that time which may have lead to his persistent pain and 
arthritic changes which may occur at the present."  

Noting that these examination reports were inadequate, in 
November 1998 the RO attempted to remedy this by requesting 
medical opinions which, it determined, had not been given 
(the memorandum indicates that the RO had already "twice" 
requested such medical opinions).  See 38 C.F.R. § 4.2 ("if 
the report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes").   The veteran's 
hearing scheduled for November 1998 was even canceled because 
the requested opinions had not yet been obtained.  In April 
1999, the RO again requested that the VA neurologist who 
examined the veteran in October 1996 and November 1997 review 
the claims file and, if necessary, re-examine the veteran, in 
order to render an opinion as to "whether it is at least as 
likely as not that the veteran's neck pain . . . [is] related 
to his closed head injury which was incurred in sevice [sic] 
in 1961."  The notation reflects that the neurologist stated 
that it was not a neurological problem but an orthopedic 
problem.  A VA neurologic examination in June 1999 noted 
complaints of radiating neck pain following headache, but did 
not offer an opinion with regard to the etiology of neck pain 
or cervical spine disorder.  It does not appear from the 
record that additional VA orthopedic examination was 
conducted or medical opinion was rendered.  

In light of the reviewing VA examiners' comments that the 
requested opinions needed review of records which were not 
before the VA examiners, the Board finds that the requested 
medical nexus opinions, based upon a review of the relevant 
evidence in the claims file, are necessary in this veteran's 
case to comply with VA's duty to assist the veteran with his 
claim.  When an examiner is required to assess whether a 
current disability is related to a previously-noted 
disability, the examiner must review the records of prior 
medical treatment in order to have an informed basis for that 
determination.  VAOPGCPREC 20-95.  The Court has held that, 
where the VA examiner had stated that review of the 
claimant's prior medical records might "'clarify the 
diagnostic doubt'," it was error to rely upon such 
examination report.  See Green v. Derwinski, 1 Vet. App. 121, 
123 (1991).   See also Abernathy v. Principi, 3 Vet. App. 
461, 463-65 (1992) (where VA examiner deferred diagnosis 
because claims folder was unavailable and stated that it 
"seems prudent" to review folder prior to reaching 
diagnosis, the Court remanded for completion of examination 
report); Wilson v. Derwinski, 2 Vet. App. 16 (1991); Stanton 
v. Brown, 5 Vet. App. 563, 569 (1993) (remand for VA 
examination to determine whether veteran had current back 
disability and, if so, whether it resulted from back injury 
noted in service); Moore v. Derwinski, 1 Vet. App. 401, 405 
(1991) (VA examination report failed to address possible 
relationship between service-connected trench feet and 
subsequent development of degenerative arthritis of heels).      

Because of the existing duty to assist the veteran, as well 
as the change in the law brought about by the Veterans Claims 
Assistance Act of 2000, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-98 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  In addition, because the VA RO has not yet 
had the opportunity to consider whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran-appellant if the Board 
were to proceed to issue a decision on the merits at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  In light of the new statutory 
provisions with regard to assistance to the veteran-claimant, 
on Remand the RO should review the veteran's claim to insure 
compliance with this newly enacted statute. 

Additionally, in a January 2000 VA Form 646, the veteran's 
representative appears to be raising a claim for service 
connection on the basis of secondary service connection, as 
"indirectly (secondary) related to his already service 
connected conditions."  Upon Remand, the RO should develop 
and adjudicate, under the provisions of 38 C.F.R. § 3.310 
(2000), the newly raised theory of secondary service 
connection for neck disorder or cervical spine arthritis as 
secondary to either the service-connected disabilities of:  
a) scar of the left forehead, residual of laceration, with 
fracture of underlying bones; or b) headaches.  The 
development should include an examination and medical opinion 
regarding secondary disability.  See Fanning v. Brown, 4 Vet. 
App. 225, 230 (1993) (where claimant had raised a claim for 
secondary service-connection, VA was required to provide an 
examination taking into account prior medical records to 
determine whether the claimant had a current disability and 
whether any such disability was related to his service-
connected disabilities); EF v. Derwinski, 1 Vet. App. 324, 
326 (1991). 

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should request any recent 
treatment records of the veteran and 
associate them with the claims file. 
Any VA medical records (not already of 
record) should be associated with the 
claims file.

2.  The veteran and his representative 
should be contacted and asked to furnish 
the names and addresses of any private 
medical care providers who have treated 
the veteran for a neck disorder.  After 
obtaining appropriate consent from the 
veteran to the release of medical 
records, the RO should contact any 
medical care providers reported by the 
veteran and request copies of pertinent 
records.  

3.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain the nature and etiology of any 
residuals of a neck injury in service in 
1961.  It is imperative that the claims 
file be made available to the examiner 
for review in connection with the 
examination, and that the examiner 
indicate in writing that the claims file 
was reviewed, including the service 
medical record entries reflecting 
treatment for an automobile accident in 
service in March 1961.  All indicated 
special studies and tests should be 
accomplished.  

After reviewing the claims file, the VA 
examiner should offer an opinion as to 
the etiology of the veteran's current 
neck disorder, including diagnosed 
degenerative arthritis of the cervical 
spine.  The examiner should offer an 
opinion as to whether it is at least as 
likely as not that any such currently 
diagnosed disability of the neck or 
cervical spine is etiologically related 
to an automobile accident in service in 
1961.  The examiner should also offer an 
opinion as to whether it is at least as 
likely as not that any such currently 
diagnosed disability of the neck or 
cervical spine is etiologically related 
to (caused by or aggravated by) his 
service-connected residuals of a head 
injury (rated as a scar and headaches).  
The reason that any requested opinion may 
not be given must be indicated in 
writing. 
4.  The RO should review the examination 
reports to ensure that they comply with 
the directives of this REMAND, including, 
the request for medical nexus opinions.  
Any examination report failing to comply 
with the directives of this REMAND should 
be returned for corrective action.  See 
38 C.F.R. § 4.2.

5.  The RO should review the claims file 
and take any additional appropriate 
action to ensure compliance with the 
assistance to the claimant provisions of 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

6.  After completion of the above, the RO 
should review the expanded record and 
adjudicate on the merits the veteran's 
claim for service connection for 
residuals of a neck injury (including 
degenerative arthritis of the cervical 
spine).  The RO should also adjudicate on 
the merits the veteran's claim newly 
raised claim for secondary service 
connection for a neck injury disorder 
(including degenerative arthritis of the 
cervical spine), under 38 C.F.R. § 3.310, 
as secondary to a service-connected 
disability (a scar of the left forehead, 
residual of laceration, with fracture of 
underlying bones, or headaches).  If the 
determination remains adverse to the 
veteran, he should be furnished a 
supplemental statement of the case and 
should be given an appropriate time in 
which to respond.  The record should then 
be returned to the Board for further 
appellate review, if otherwise in order.



The purpose of this remand is to comply with due process and 
the duty to assist the veteran with the development of his 
claim for service connection.  The veteran is free to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



